UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q RQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF For the Quarterly Period Ended March 31, 2010 or £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 001-08007 SIGNATURE GROUP HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 95-2815260 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15303 Ventura Blvd., Ste 1600 Sherman Oaks, California 91403 (805) 435-1255 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.£ YesR No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).£ Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. £Large Accelerated Filer £Accelerated Filer £Non-Accelerated Filer (Do not check if a smaller reporting company) RSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).£ YesR No Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.£ YesR No The number of shares outstanding of the registrant’s common stock as of June 27, 2011 was 112,639,905 shares. SIGNATURE GROUP HOLDINGS, INC. QUARTERLY REPORT ON FORM10-Q For the Quarterly Period Ended March 31, 2010 TABLE OF CONTENTS Page PARTI– FINANCIAL INFORMATION 1 Item1.
